



PURCHASE AGREEMENT







THIS AGREEMENT is dated for reference the 11th day of April, 2008







BETWEEN:    MinQuest Inc

                       4235 Christy Way

                       Reno Nevada, 89519











(the “Vendor”)



    OF THE FIRST PART

 

AND:

ELAN DEVELOPMENT, INC.

           a Nevada corporation with its registered address at

                      Suite 880, 50 West Liberty Drive

                      Reno, Nevada  89501




(“ELAN”)

OF SECOND PART







WHEREAS:




A.

The Vendor is the owner of an undivided 100% right, title and interest in and to
mineral claims described in this Agreement;




B.

Elan wishes to acquire the purchase to acquire a 100% interest in the Vendor’s
property (the EXCALIBUR Property) on the terms and subject to the conditions
contained in this Agreement;







NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements hereinafter contained, the parties hereto
agree as follows:































1. DEFINITIONS




1.1

In this Agreement, the following terms will have the meaning set forth below:




(A)

"Exploration and Development" means any and all activities comprising or
undertaken in connection with the exploration and development of the Property,
the construction of a mine and mining facilities on or in proximity to the
Property and placing the Property into commercial production;




(B)

"Property" means and includes:




(i)

all rights and appurtenances pertaining to the mining claims listed in Schedule
A, including all water and water rights, rights of way, and easements, both
recorded and unrecorded, to which the Vendor is entitled;




(A)

"Property Expenditures” means all reasonable and necessary monies expended on or
in connection with Exploration and Development as determined in accordance with
generally accepted accounting principles including, without limiting the
generality of the foregoing:




(i)

the cost of entering upon, surveying, prospecting and drilling on the Property;




(ii)

the cost of any geophysical, geochemical and geological reports or surveys
relating to the Property;




(iii)

the cost, including rent and finance charges, of all buildings, machinery,
tools, appliances and equipment and related capital items that may be erected,
installed and used from time to time in connection with Exploration and
Development;




(iv)

the cost of construction and maintenance of camps required for Exploration and
Development;







(v)

the cost of transporting persons, supplies, machinery and equipment in
connection with Exploration and Development;




(vi)

all wages and salaries of persons engaged in Exploration and Development and any
assessments or levies made under the authority of any regulatory body having
jurisdiction with respect to such persons or supplying food, lodging and other
reasonable needs for such persons;




(vii)

all costs of consulting and other engineering services including report

preparation;




(viii)

the cost of compliance with all statutes, orders and regulations respecting
environmental reclamation, restoration and other like work required as a result
of conducting Exploration and Development; and




(ix)

all costs of searching for, digging, working, sampling, transporting, mining and
procuring diamonds, other minerals, ores, and metals from and out of the
Property;




2. PURCHASE




2.1 The Vendor hereby grants to Elan the exclusive right and purchase to acquire
an undivided 100% right, title and interest in and to the Property, with a 3%
Net Smelter Return Royalty, (See Schedule D) in favour of MinQuest for an
aggregate total of 97% (the “Purchase”) for total consideration consisting of
cash payments to the Vendor totalling $100,000USD, stock options totalling
200,000 shares, and property expenditures totalling $275,000USD, as set out in
Schedule B; and to reimburse all holding costs set out in Schedule C.

    

2.2 Upon making the cash payments, Property Expenditures, and Stock options as
specified in Paragraph 2.1, Elan shall have acquired an undivided  net 97%%
right, title and interest in and to the Property..




2.3 Elan at its option may buy back 50% of the NSR (Net Smelter Royalty) from
the Vendor for the sum of $2,000,000 USD.







3. TRANSFER OF TITLE




3.1 Upon execution of this Agreement, Elan shall be entitled to record this
Agreement against title to the Property.




3.2 Upon making the cash payments, Property Expenditures, and Stock options as
specified in Paragraph 2.1, the Vendor shall deliver to Elan a duly executed
bill of sale or quit claim deed and such other executed documents of transfer as
required, in the opinion of Elan's lawyers, for the transfer of an undivided 97%
interest in the Property to Elan.



















4. RIGHT OF ENTRY




4.1 During the currency of this Agreement, Elan, its servants, agents and
workmen and any persons duly authorised by Elan, shall have the right of access
to and from and to enter upon and take possession of and prospect, explore and
develop the Property in such manner as Elan in its sole discretion may deem
advisable for the purpose of incurring Property Expenditures as contemplated by
Section 2, and shall have the right to remove and ship there from ores,
minerals, metals, or other products recovered in any manner there from.




5. COVENANTS OF ELAN




5.1               Elan covenants and agrees that:




(A)

during the term of this Agreement, Elan shall keep the Property clear of all
liens, encumbrances and other charges and shall keep the Vendor indemnified in
respect thereof;




(B)

Elan shall carry on all operations on the Property in a good and workmanlike
manner and in compliance with all applicable governmental regulations and
restrictions including but not limited to the posting of any reclamation bonds
as may be required by any governmental regulations or regulatory authorities;




(C)

during the term of the purchase herein, Elan shall pay or cause to be paid any
rates, taxes, duties, royalties, workers’ compensation or other assessments or
fees levied with respect to its operations thereon and in particular Elan shall
pay the yearly claim maintenance payments necessary to both federal and county
agencies to maintain the claims in good standing. If Elan holds the property
beyond June 1st of any year Elan will be responsible for paying claim
maintenance fees for that year;




(D)

Elan shall maintain books of account in respect of its expenditures and
operations on the Property and, upon reasonable notice, shall make such books
available for inspection by representatives of the Vendor;




(E)

Elan shall allow any duly authorised agent or representative of the Vendor to
inspect the Property at reasonable times and intervals and upon reasonable
notice given to Elan, provided however, that it is agreed and understood that
any such agent or representative shall be at his own risk in respect of, and
Elan shall not be liable for, any injury incurred while on the Property,
howsoever caused;




(F)

Elan shall allow the Vendor access at reasonable times to all maps, reports,
sample results and other technical data prepared or obtained by Elan in
connection with its operations on the Property;







(G)

Elan shall indemnify and save the Vendor harmless of and from any and all costs,
claims, loss and damages whatsoever incidental to or arising out of any work or
operations carried out by or on behalf of Elan on the Property, including any
liability of an environmental nature.




6. REPRESENTATIONS AND WARRANTIES




6.1            The Vendor hereby represents and warrants that:




(A)

the Property is in good standing with all regulatory authorities having
jurisdictions and all required claim maintenance payments have been made;




(B)

it has not done anything whereby the mineral claims comprising the Property may
be in any way encumbered;




(C)

it has full corporate power and authority to enter into this Agreement and the
entering into of this Agreement does not conflict with any applicable laws or
with its charter documents or any contract or other commitment to which it is
party; and




(D)

the execution of this Agreement and the performance of its terms have been duly
authorised by all necessary corporate actions including the resolution of its
Board of Directors.




6.2            Elan hereby represents and warrants that:




(A)

it has full corporate power and authority to enter into this Agreement and the
entering into of this Agreement does not conflict with any applicable laws or
with its charter documents or any contract or other commitment to which it is
party; and




(B)

the execution of this Agreement and the performance of its terms have been duly
authorised by all necessary corporate actions including the resolution of its
Board of Directors.




7.  ASSIGNMENT




7.1   With the consent of the other party, which consent shall not be
unreasonably withheld, Elan and the Vendor have the right to assign all or any
part of its interest in this Agreement and or in the Property, subject to the
terms and conditions of this Agreement.  It shall be a condition precedent to
any such assignment that the assignee of the interest being transferred agrees
to be bound by the terms of this Agreement, insofar as they are applicable.  

8.  CONFIDENTIALITY OF INFORMATION




8.1   Each of Elan and the Vendor shall treat all data, reports, records and
other information of any nature whatsoever relating to this Agreement and the
Property as confidential, except where such information must be disclosed for
public disclosure requirements of a public company or as directed by a court of
law.




9. TERMINATION

 

9.1 Until such time as Elan has acquired an undivided 100% interest in the
Property pursuant to Section 2, this Agreement shall terminate upon any of the
following events:




(A)

upon the failure of Elan to make  payment within the time limits prescribed by
Paragraph 2.1;




(B)

in the event that Elan, not being at the time in default under any provision of
this Agreement, gives 30 day’s written notice to the Vendor of the termination
of this Agreement;




(C)

in the event that Elan shall fail to comply with any of its obligations
hereunder, other than the obligations contained in Paragraph 2.1, and subject to
Paragraph 11.1,  and within 30 days of receipt by Elan of written notice from
the Vendor of such default, Elan has not:




(i)

cured such default, or commenced proceedings to cure such default and prosecuted
same to completion without undue delay; or




9.2  Upon termination of this Agreement under Paragraph 10.1, Elan shall:




(A)

transfer any interest in title to the Property, in good standing to the Vendor
free and clear of all liens, charges, and encumbrances;




(B)

turn over to the Vendor copies of all maps, reports, sample results, contracts
and other data and documentation in the possession of Elan or, to the extent
within Elan’s control, in the possession of its agents, employees or
 independent contractors, in connection with its operations on the Property; and




(C)

ensure that the Property is in a safe condition and complies with all
environmental and safety standards imposed by any duly authorised regulatory
authority.




Upon the termination of this Agreement under Paragraph 10.1, Elan shall cease to
be liable to the Vendor in debt, damages or otherwise save for the performance
of those of its obligations which theretofore should have been performed,
including those obligations in Paragraph 2.1.

Upon termination of this Agreement, Elan shall vacate the Property within a
reasonable time after such termination, but shall have the right of access to
the Property for a period of six months thereafter for the purpose of removing
its chattels, machinery, equipment and fixtures.




10. FORCE  MAJEURE




10.1 The time for performance of any act or any expenditure required under this
Agreement except fees to federal and county authorities to keep the claims in
good standing, shall be extended by the period of any delay or inability to
perform due to fire, strikes, labour disturbances, riots, civil commotion, wars,
acts of God, any shortages of labour, equipment or materials, or any other cause
not reasonably within the control of the party in default, other than lack of
finances




11. REGULATORY APPROVAL




11.1 If this Agreement is subject to the prior approval of any securities
regulatory bodies, then the parties shall use their best efforts to obtain such
regulatory approvals.




12.   NOTICES




12.1  Any notice, election, consent or other writing required or permitted to be
given hereunder shall be deemed to be sufficiently given if delivered or mailed
postage prepaid or if given by telegram, telex or telecopier, addressed as
follows:










In the case of the Vendor:

MinQuest Inc

                                           4235 Christy Way

                                          Reno Nevada, 89519










In the case of Elan:  Elan Development, Inc.

 Suite 880, 50 West Liberty Drive

 Reno, Nevada, USA 89501










and any such notice given as aforesaid shall be deemed to have been given to the
parties hereto if delivered, when delivered, or if mailed, on the third business
day following the date of mailing, or, if telegraphed, telexed or telecopied, on
the same day as the telegraphing, telexing or telecopying thereof.  Any party
may from time to time by notice in writing change its address for the purposes
of this Paragraph 13.1.







13. GENERAL TERMS AND CONDITIONS




13.1 The parties hereto hereby covenant and agree that they will execute such
further agreements, conveyances and assurances as may be requisite, or which
counsel for the parties may deem necessary to effectually carry out the intent
of this Agreement.




13.2 This Agreement shall constitute the entire agreement between the parties
with respect to the Property.  No representations or inducements have been made
save as herein set forth.  No changes, alterations or modifications of this
Agreement shall be binding upon either party until and unless a memorandum in
writing to such effect shall have been signed by all parties hereto.  This
Agreement shall supersede all previous written, oral or implied understandings
between the parties with respect to the matters covered hereby.




13.3   Time shall be of the essence of this Agreement.




13.4   The applicable law for the purposes of this agreement shall be that of
the State Of Nevada




13.5 The titles to the sections in this Agreement shall not be deemed to form
part of this Agreement but shall be regarded as having been used for convenience
of reference only.




13.6 Unless otherwise noted, all currency references contained in this Agreement
shall be deemed to be references to United States funds.




13.7 Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision shall be prohibited by or be invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.




13.8 The Schedules to this Agreement shall be construed with and as an integral
part of this Agreement to the same extent as if they were set forth verbatim
herein.




13.9 Defined terms contained in this Agreement shall have the same meanings
where used in the Schedules.




13.10 This Agreement shall be governed by and interpreted in accordance with the
laws of the state of Nevada applicable therein.




13.11 This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.













WITNESS WHEREOF this Agreement has been executed by the parties hereto as of the
day and year first above written.




MinQuest Inc

by its authorized signatory







___/s/ Richard Kern_________________

Signature of Authorized Signatory




__Richard Kern____________________

Name of Authorized Signatory




___President_____________________

Position of Authorized Signatory










ELAN DEVELOPMENT INC.

by its authorized signatory:










____/s/ Colleen Ewanchuk_______

Signature of Authorized Signatory




__ Colleen Ewanchuk___________

Name of Authorized Signatory




__Secretary, Treasurer__________

Position of Authorized Signatory





























2














SCHEDULE “A”
















                                          EXCALIBUR PROPERTY DESCRIPTION




                                           

 Sections 18 and 19, T5N, R34E, MDB&M, MINERALCOUNTY NEVADA USA

     

List of Claims













CLAIM NUMBERS

  UNITS

TOWNSHIP/AREA

CURRENT EXPIRY DATE

MM 1

NMC #887042

MM 2

NMC #887043

MM 3

NMC #887044

MM 4

NMC #887045

MM 5

NMC #887046

MM 6

NMC #887047

MM 7

NMC #887048

MM 8

NMC #887049







  

  

MINERAL COUNTY

    









































3




















                                                            SCHEDULE B













           At signing, Elan paying the sum of $20,000 USD to the Vendor by way
of cash,  and reimburse all holding costs and expenses of location of mining
claims, such expenses to be identified in Schedule “C”;




(a)

On or before the First Anniversary




(i)        Elan incurring Expenditures of $50,000 USD on the

property;




(ii)

 Elan paying $20,000 USD and issuing 50,000 shares of stock options based on
“Fair Market Price” to the Vendor;




(b)

On or before Second Anniversary




(i)

 Elan incurring Expenditures of $50,000 USD on the

Property in addition to the expenditures referred to in clause

(b)(i);




(ii)

 Elan paying $20,000 U.S and issuing 50,000 shares of stock options based on
“Fair Market Price” to the Vendor;




(c)

On or before Third Anniversary




(i)

Elan incurring Expenditures of $75,000 USD on the

Property in addition to the expenditures referred to in clauses

(b)(i) and (c)(i) hereof; and




(ii)

Elan paying $20,000 USD and issuing 50,000 shares of stock options based on
“Fair Market Price” to the Vendor;







(d)

On or before Fourth Anniversary




                          (i)

Elan incurring Expenditures of $100,000 USD on the

Property in addition to the expenditures referred to in clauses

(b)(i) and (c)(i) hereof; and




(ii)

Elan paying $20,000 USD and issuing 50,000 shares of stock options based on
“Fair Market Price” to the Vendor;





4














 







                                                                  SCHEDULE C
















Claims Expenses - 8 claims @ $100/claim

  

   $800.00

BLM+ County Filing Fees first year $205x8

$1,640.00

Annual fees BLM & County 2005 thru 2007 $134x8x3

 $3,216.00

Total

            $5,656.00


















































































                                                                 SCHEDULE D




 

“Net Smelter Return” shall mean the aggregate proceeds received by Elan from
time to time from any smelter or other purchaser from the sale of any ores,
concentrates, metals or any other material of commercial value produced by and
from the Property after deducting from such proceeds the following charges only
to the extent that they are not deducted by the smelter or other purchaser in
computing the proceeds:




(a)

The cost of transportation of the ore, concentrates or metals from the Property
to such smelter or other purchaser, including related insurance;

(b)

Smelting and refining charges including penalties; and




 Elan shall reserve and pay to the Vendor a NSR equal to three (3%) percent

of Net Smelter Return.




Payment of NSR payable to the Vendor hereunder shall be made quarterly within
thirty

(30) days after the end of each calendar quarter during which  Elan receives

Net Smelter Returns in USD dollars or in kind bullion at the discretion of the
Vendor.

Within (60) days after the end of each calendar quarter for which the NSR for
such

year shall be audited by  Elan and any adjustments in the payments of NSR

to the Vendor shall be made forthwith after completion of the audit. All
payments of

NSR to the Vendor for a calendar year shall be deemed final and in full
satisfaction of

all obligations of Elan in respect thereof if such payments or the calculations

thereof are not disputed by the Vendor of the same audited statement.  Elan

shall maintain accurate records relevant to the determination of the NSR and
theVendor

or its authorized agent, shall be permitted the right to examine such records at
all

reasonable times.






